—Order of disposition, Family Court, Bronx County (Clark Richardson, J.), entered on or about February 22, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute theft of services and possession of imitation firearms, and placed him in the custody of the New York State Office of Children and Family Services, in a limited secure facility, for a period of up to 12 months, unanimously affirmed, without costs.
The record establishes that the court’s denial of the motion to convert the proceeding to a PINS proceeding was proper and that its placement of appellant was the least restrictive alternative consistent with his needs and the needs of the community (Matter of Katherine W., 62 NY2d 947). Appellant’s behavioral problems led to his rejection by numerous private placement facilities, including the facility at which he had been in placement at the time of his arrest, and appellant’s mother was clearly unable to control him in the community. Moreover, the court properly relied upon professional evaluations by a psychologist and a probation officer. Concur— Nardelli, J.P., Mazzarelli, Andrias, Rosenberger and Friedman, JJ.